DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/14/2019; 9/27/2019; 11/24/2020; and 3/22/2021 have been fully considered.  Initialed copies of said IDSs are enclosed herein.
Drawings
The drawings filed 6/14/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  They are set forth and analyzed herein:
A) The breadth of the claims-the breadth of the claims are extremely broad;  the claims read on any photosensitive resin composition meeting the claimed metal element/halogen element sum; which is cured to any degree; and which contains 4 broadly claimed components (an alkali-soluble resin;  a coloring agent;  a radical polymerizable compound; and a photo-polymerization initiator).  Additionally, applicant lists a number of different broad categories of alkali-soluble films which may be utilized in the invention (see paragraphs 0084-0129 of the specification).  Said lists includes various classes of polymers (e.g. acrylics, polyimides, carbo-based resins etc) having various exemplary functionalities. The choice of coloring agent is similarly broad (see 0137) covering a vast array of possible agents with distinct chemical properties.  Furthermore, said components may be contained in any relative amounts and may each individually be comprised of blends of materials (e.g. the alkali-soluble resin may comprise a combination of two or more soluble resins).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 C) The state of the prior art-Neither the prior art found by the examiner nor the prior art admitted by applicant provides guidance on how to select the components of the photosensitive resin compositions or the relative amounts of the components in said composition in order to meet the claimed metal element/halogen element sum limitation of claim 1.  The prior art also does not provide guidance on how to quantitatively determine said sum.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D) The level of one of ordinary skill-the level of one of ordinary skill in the art with regards to their ability to make a photosensitive resin composition meeting the limitations of claim 1 is considered low.  Specifically, the prior art fails to identify variables which may be optimized in order to control the sum of the at least one metal element and halogen element in a “nonvolatile component measured by time-of-flight secondary ion mass spectrometry.”  Additionally, the level of one of ordinary skill in the art with respect to making the requisite measurement of the metal and halogen element amounts is considered low for the reasons set forth in the 35 U.S.C. 112(b) rejection below.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

E) The level of predictability in the art-Given the lack of guidance provided by the prior art and the number of variables that could possible effect the claimed metal element/halogen element measurement, the level of predictability in the art is considered low. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

F) The amount of direction provided by the inventor/
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 the existence of working examples-The amount of direction provided by applicant is considered low.  Specifically, applicant fails to identify result effective variables that will optimize the claimed “sum” of metal and halogen elements.  Additionally, the 
H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure-Given the variables discussed above, the quantity of experimentation needed to make or use the invention based upon the content of the disclosure is considered high.
-Given the -
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
-Given the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “metal element and a halogen element in a non-volatile compound measured by time-of-flight secondary ion mass spectrometry in a cured product formed by curing the photosensitive resin composition is 1x1017 atom/cm3 or larger and 1x1022 atom/cm2 or smaller” in indefinite.  Initially, it is noted that it is unclear what is meant by “a sum of content of at least one of a metal element and halogen element…” Is the sum required by the claim the sum of all metal elements and halogen elements, or any combination of at least one metal element and one halogen element (even though other metal and/or halogen elements may be present).  For examination purposes, the claim is understood to require the sum of any combination of at least one metal element and one halogen element.
Furthermore, said limitation is indefinite because it is unclear how such a measurement is made.  While the claim states the measurement is made via time-of-flight secondary ion mass spectrometry, it is unclear to what level of completion the “cure” of the product is subjected;  it also is unclear under what conditions said measurement is determined.  More specifically, the preparation of the photosensitive resin composition (e.g. degree of cure; the laminate/form of the composition when tested), the conditions under which the spectrometry is conducted (e.g. atmosphere;  ion and energy of bombardment, etc); how said measurement is completed are not set forth.  Furthermore, as disclosed in “Secondary Ion Mass Spectrometry,” known limitations of time of flight secondary ion mass spectrometry include that quantitative analyses is complicated by wide variation in detection sensitivity from element to element and from sample matrix to sample matrix and are strongly dependent on the instrument design and the operating parameters of each analysis (see page 3 of 68);  applicant fails to set forth said design and operating parameter limitations.   Said methodology is also depend upon the “nature, energy, and angle of incidence of the primary ion beam” (page 8 of 68)-none of which are defined.  Furthermore, selective sputtering can occur in multicomponent, multiphase materials.  Sputtering in the presence of oxygen also is known to enhance the production of many positive metal ions (page 10 of 68);  applicant does not specify whether oxygen is present/excluded during the claimed process.
Claim 1 is further held to be indefinite because it is unclear what constitutes an “alkali-soluble resin”.  Applicant attempts to define said term in paragraph (0083) of the specification (as published).  However, it is unclear how one of ordinary skill in the art determines/quantifies a decrease in thickness of the developed film (0290) as film thickness measurements on the nm scale are highly sensitive to the method of measurement.  The conditions under which the film is developed and rinsed also are not clear (developed with how much of the TMAH aqueous solution; at what temperature?  Rinsed with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649